Citation Nr: 1037110	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from May 1979 to March 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that remand is necessary to provide the Veteran 
with a new contemporaneous VA audiological examination.  The 
Veteran was last examined in January 2007, almost four years ago.  
At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
35
LEFT
20
15
25
35
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.

The Board acknowledges that, based upon these results, the 
Veteran did not have a hearing impairment as defined for VA 
compensation purposes for which service connection could be 
granted.  VA has specifically defined what is meant by a 
"disability" for the purposes of service connection:  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  

However, the Board finds that these audiometric results indicate 
the Veteran had, at that time, borderline hearing loss.  As 
hearing loss is subject to worsening and that last evaluation was 
completed nearly 4 years ago, the Veteran's hearing loss may now 
meet the 38 C.F.R. § 3.385 standard for a hearing loss 
disability.  Thus, a new examination is needed to obtain 
contemporaneous audiometric testing to determine the current 
severity of the Veteran's bilateral hearing loss.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (which stipulates that, when 
the record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination).  See also Caluza v. Brown, 7 Vet. App. 498, 505-06 
(1995) & Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).).

In addition, in the VA Form 9, the Veteran disagreed with the 
examination and, in so doing, indicated that the examiner tried 
to tell her that people with mental illness are in their own 
world and that they ignore sounds around them (notably the 
Veteran has multiple mental illness as shown by the record).  In 
addition, the Veteran asserted that the examiner inaccurately 
reported that she denied having tinnitus.  In fact, the Veteran 
says that she told the examiner that she does have tinnitus at 
times (an average of four days per week).  Accordingly, for 
adequacy purposes, the Board finds that a new VA examination 
should be provided.

It is incumbent upon the Veteran to report for a VA examination 
if she is applying for VA compensation benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  If she fails to report for 
an examination without good cause, her claims will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) & (b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination with a different 
examiner than the one who conducted the 
January 2007 VA audiological examination.  
The claims file must be provided to the 
examiner for review in conjunction with 
the examination, and such review should be 
noted in the examiner's report.

The examiner should elicit from the 
Veteran a detailed account of any 
instances of noise exposure during active 
duty as well as before and after such 
service.  The examiner should also review, 
and note if different, the Veteran's 
statements in the claims file as to her 
military noise exposure.  

The examiner should elicit the Veteran's 
current symptoms of bilateral hearing loss 
and tinnitus, as well as her past medical 
history related thereto.  After reviewing 
the file and conducting audiometric 
testing, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any current hearing loss 
(whether bilateral or unilateral) and 
tinnitus are due to acoustic trauma 
incurred during service.  In rendering an 
opinion, the examiner should take into 
consideration the Veteran's report of a 
continuity of symptoms since service, if 
any.  The examiner should provide a 
complete rationale for any opinion given, 
including discussion of evidence contrary 
to the opinion rendered.  

2.  After ensuring that the examination 
report is complete, the Veteran's claims 
should be readjudicated.  If such action 
does not resolve the claims, a 
Supplemental Statement of the Case should 
be issued to the Veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.  

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claims.  
38 C.F.R. § 3.655 (2009).  She has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


